918 So. 2d 446 (2006)
Michael WILSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4199.
District Court of Appeal of Florida, Fourth District.
January 25, 2006.
Carey Haughwout, Public Defender, and Frederick Arthur Mullins, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant appeals four convictions and sentences entered on the same day in different cases. As to the convictions in case nos. 04-14844, 04-184, and 04-14530, the public defender has filed a brief in conformance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). We have made our own review of the record and find no meritorious issues. We affirm.
As to the sentence in case no. 03-17579, on a probation violation, the public defender has filed a brief on the merits, contending that it was error for a successor judge to sentence Appellant without a showing of necessity required by Florida Rule of Criminal Procedure 3.700(c)(1). We affirm based on Scott v. State, 909 So. 2d 364 (Fla. 5th DCA 2005).
GUNTHER, STONE and WARNER, JJ., concur.